Title: From Alexander Hamilton to Thomas Lloyd Moore, 7 June 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York June 7. 1799
          
          I thank you for your attention to my request in regard to Capt Elliot.
          I do not find among my papers any letter from you communicating the nomination of — Regimental staff. Your letter on that subject has miscarried or has been mislaid. You will therefore communicate the nomination to the Secretary of War, informing him that it is done by my direction, and you will obtain from him a confirmation be pleased to repeat the nomination and it shall immediately be attended to.
          I have communicated
          I approve the alterations which you suggest in the relative rank of your Company Officers as You will then consider it as established in conformity with the list you have transmitted. I have A full confidence in your exertions to stimulate and promote the recruiting service in your circle and I flatter myself they will gives me the hope that it be attended with as much success as can reasonably be expected.
          With great consideration I am Sir Yr Obed Ser
          
            A Hamilton
          
          Lt Col Moore
        